Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.



DISTILLERS GRAINS MARKETING AGREEMENT
THIS DISTILLERS GRAINS MARKETING AGREEMENT (the “Agreement”) is made and entered
into as of the 1st day of October, 2013 (the “Effective Date”) by and between
RPMG, INC., a Minnesota corporation (“RPMG”) and Red Trail Energy, LLC, a North
Dakota Partnership (“Producer”), collectively referred to hereinafter as
“Parties” or individually as a “Party”.


RECITALS


A.
RPMG markets DG (as hereinafter defined).

B.
Producer produces or shall produce DG at Producer’s ethanol production facility
located or to be located at Richardton, North Dakota (the “Ethanol Facility”).

C.
The Parties do desire that RPMG shall market the DG produced at the Ethanol
Facility.



NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.


AGREEMENT


1.
Marketing of Distilled Grains. Producer shall sell to RPMG, and RPMG shall
purchase and market, all of Producer’s production, excluding such production
Producer sells directly to the entities set forth on Schedule 1 attached hereto,
of distiller’s dried grains (“DDG”), distiller’s dried grains with solubles
(“DDGS”), produced at the Ethanol Facility, including any expansion or increase
in capacity at the Ethanol Facility. RPMG shall be the exclusive marketer of DG,
and Producer shall not, either itself (except as set forth in the foregoing
sentence) or through any affiliate or any third party, market any DG during the
term of this Agreement. Except as otherwise provided in this Agreement, RPMG
shall provide management resources to market and sell DG, including the
management of logistics and collection.



2.    Payments to Producer; Commissions; Audit Rights
(a)
Payments to Producer. Subject to the other terms of this Agreement, RPMG shall
pay Producer for its DG in accordance with the terms set forth in Exhibit A.
RPMG shall use commercially reasonable efforts to make such payments to Producer
net ten (10) days.

(b)
RPMG Commission. Producer shall pay RPMG a commission equal to RPMG’s actual
costs to market each ton of DDG or DDGS sold ***. As used herein, a “ton” means
2,000 lbs.

(c)
Accessorial Charges. As set forth on Exhibit A, RPMG shall be responsible for
payment of Accessorial Charges (as defined in Exhibit A) to third parties;
provided, however, that Producer agrees (i) to promptly reimburse RPMG for such
Accessorial Charges upon submission to Producer of an invoice itemizing such
Accessorial Charges, and (ii) that RPMG may deduct and setoff the Accessorial
Charges from and against payments due to Producer by RPMG.

(d)
Late Payments. Overdue amounts not disputed in good faith payable to either
Party shall be subject to late payment fees equal to interest accrued on such
amounts at the maximum rate permitted by applicable law.





--------------------------------------------------------------------------------



(e)
No Warranty as to Prices. RPMG shall market Producer’s DG using commercially
reasonable efforts and the same standards it uses to market the DG production of
third parties for whom RPMG provides DG marketing services. RPMG shall endeavor
to (i) maximize the DG price and minimize freight and other costs relevant to DG
sales and (ii) achieve the best available return to Producer, subject to
relevant market conditions. Producer acknowledges that RPMG makes no
representations, guarantees or warranties of any nature whatsoever as to the
prices at which it SHALL be able to sell PRODUCER’S DG TO END CUSTOMERS. RPMG
shall obtain Producer’s prior approval of all sales of DG from the Facility.

(f)
Waiver of Certain Claims. Producer acknowledges (i) that RPMG shall use its
reasonable judgment in making decisions related to the quantity and price of DG
marketed under this Agreement, in light of varying freight and other costs, and
(ii) that RPMG may sell and market DG of third parties into the same markets
where RPMG sells Producer’s DG. Producer waives any claim of conflict of
interest against RPMG or for failure by RPMG to maximize the economic benefits
of this Agreement for Producer in light of the foregoing.

(g)
Audit Rights. Within ninety (90) days following the end of RPMG’s fiscal year
end, Producer shall have the right to inspect the books and records of RPMG for
the purpose of auditing calculations of the payments to Producer for the
preceding year made in connection with this Agreement. Producer shall give
written notice to RPMG of its desire to conduct an audit and RPMG shall provide
reasonable access to all financial information necessary to complete such audit.
The audit shall be conducted by an accounting firm agreeable to both Parties and
shall be completed within forty-five (45) days after the completion of RPMG’s
annual audit, but no later than one hundred and fifty (150) days following
RPMG’s fiscal year end. The cost of the audit shall be the responsibility of
Producer unless the auditor determines that RPMG underpaid Producer by more than
three percent (3%) for the period audited, in which case RPMG shall pay the cost
of the audit. If the auditor determines that RPMG underpaid Producer, RPMG shall
promptly pay such underpayment to Producer and if the auditor determines that
RPMG overpaid Producer, Producer shall promptly pay the overpayment to RPMG. The
determination of the auditor shall be final and binding on both Parties. If
Producer fails to exercise its right to audit as provided in this Section 2(g)
for any year, it shall be deemed to have waived any rights to dispute payments
made to Producer for that year.

3.
Scheduled Production

(a)
Notice of First Delivery. RPMG may begin to market Producer’s DG upon the
Effective Date. If Producer is not producing DG as of the Effective Date,
Producer shall, on the Effective Date, provide RPMG with the projected date on
which Producer will first deliver DG produced at the Ethanol Facility to RPMG
(the “Projected Date of First Delivery”). Producer shall notify RPMG as soon as
possible of any revisions to the Projected Date of First Delivery.

(b)
Notices of Scheduled Production. Beginning on the Effective Date, and on the 1st
and 15th of each month thereafter, Producer shall provide to RPMG a rolling best
estimate of production and inventory by DG product for that month and each of
the following twelve (12) months. Beginning on the Effective Date and each
Wednesday thereafter, Producer shall provide to RPMG a best estimate of
production and inventory by DG product for that day and the next seven days.

(c)
Additional Production Notices. Producer shall notify RPMG of anticipated
production downtime or disruption in DG availability at least three (3) months
in advance of such outage. Producer shall timely inform RPMG of daily
inventories, plant shutdowns, daily production





--------------------------------------------------------------------------------



projections, and any other information (i) to facilitate RPMG’s performance of
the Agreement or (ii) that may have a material adverse effect on RPMG’s ability
to perform the Agreement.
(d)
RPMG Entitled to Rely on Producer Estimates and Notices. RPMG, in marketing and
selling Producer’s DG, is entitled to rely upon the production estimates and
other notices provided by Producer, including without limitation those described
in Sections 3(a), (b), and (c). Producer’s failure to provide accurate
information to facilitate RPMG’s performance of the Agreement may negatively
impact RPMG’s ability to market and sell DG at prevailing prices. Producer’s
failure to provide accurate information to facilitate RPMG’s performance of the
Agreement may be deemed by RPMG, in its sole but reasonable discretion, a
material breach of the Agreement by Producer.

(e)
Sale Commitments. From time to time during the term of this Agreement and in
order to maximize the sales price of DG, RPMG may enter sales contracts or other
agreements with End Customers for future delivery of DG. In the event Producer
fails to produce DG in accordance with the information provided to RPMG under
Sections 3(a), (b), or (c) above for reasons other than Force Majeure (as
defined in Section 10 herein) or terminates this Agreement other than in
accordance with the provisions of Section 6 below, and as a result RPMG is
required to purchase DG from third parties to meet previous DG sale commitments
that are based upon such information, RPMG may charge Producer the amount (if
any) that the price of such replacement DG exceeded the price that RPMG would
have paid to Producer for the applicable DG under this Agreement.



4.
Logistics and Transportation

(a)
No Liens, Title and Risk of Loss. Producer warrants that DG delivered to RPMG
hereunder shall be free and clear of all liens and encumbrances of any nature
whatsoever other than liens in favor of RPMG. Title to and risk of loss of each
load of DG shall pass to RPMG at the time such load passes across the scale into
rail cars or trucks at the Ethanol Facility (the “Title Transfer Point”). Until
such time, Producer shall be deemed to be in control of and in possession of the
DG.

(b)
Loading. RPMG shall schedule the loading and shipping of all outbound DG
purchased hereunder, but all labor and equipment necessary to load trucks and
rail cars and other associated costs shall be supplied and borne by Producer
without charge to RPMG. Producer shall handle the DG in a good and workmanlike
manner in accordance with RPMG’s written requirements and normal industry
practice. Producer shall maintain the truck and rail loading facilities in safe
operating condition in accordance with normal industry standards and shall
visually inspect all trucks and rail cars to assure (i) cleanliness so as to
avoid contamination, and (ii) that such trucks and railcars are in a condition
suitable for transporting the DG. RPMG and RPMG’s agents shall be given access
to the Ethanol Facility in accordance with the terms set forth in Exhibit B,
which may be amended by agreement of the Parties in writing, from time to time.
RPMG’s employees shall follow all reasonable safety rules and procedures
promulgated by Producer and provided to RPMG reasonably in advance and in
writing. Producer shall supply product description tags, certificates of
analysis, bills of lading and/or material safety data sheets that are applicable
to all shipments. In the event that Producer fails to provide the labor,
equipment and facilities necessary to meet RPMG’s loading schedule, Producer
shall be responsible for all costs and expenses, including without limitation
actual demurrage and wait time, incurred by RPMG resulting from or arising in
connection with Producer’s failure to do so.





--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



(c)
Transportation and Certain Transportation Costs. RPMG shall perform certain
logistics functions for Producer, including the arranging of rail and truck
freight, inventory management, contract management, bills of lading, and
scheduling pick-up appointments. RPMG shall determine the method of transporting
DG to End Customers. Notwithstanding any provision to the contrary herein,
Producer shall be solely responsible for any damage to any trucks, railcars,
equipment, or vessels caused by acts or omissions of Producer and its
consignees. All truck freight charges and rail tariff rate charges shall be
billed directly to RPMG and, as set forth in Exhibit A, be deducted by RPMG from
the proceeds of RPMG’s sales of DG to End Customers.

(d)
Weight. The quantity of DG delivered to RPMG at the Ethanol Facility shall be
established by weight certificates obtained from Producer’s scales or from such
other scales as the Parties shall mutually agree, which are certified as of the
time of weighing and which comply with all applicable laws, rules and
regulations; provided, however, that if the weights obtained from Producer’s
scales conflict with destination weights from certified scales at the End
Customer’s destination point, destination weights shall govern and Producer
shall be solely responsible for any shortage. In the case of rail shipments, the
official railroad weights shall govern establishment of said quantities.
Producer shall provide RPMG with a fax copy of the outbound weight certificates
on a daily basis and, except as otherwise expressly agreed upon, such outbound
weight certificates shall be determinative of the quantity of DG for which RPMG
is obligated to pay Producer pursuant to this Agreement.

(e)
DG Storage at Ethanol Facility. The estimated storage capacity of the Ethanol
Facility, by DG product, is as follows:

***        


5.
Specifications; Quality.

(a)
DG Specifications. Producer covenants that it shall produce DG that, upon
delivery to RPMG at the Ethanol Facility, meets the respective specifications
(“Specifications”) set forth in Exhibit C. RPMG shall have the right to test
each shipment of DG to ascertain that the Specifications are being met. If the
DG provided by Producer to RPMG is shown, by independent testing or analysis of
a representative sample or samples taken consistent with industry standards, to
not meet the Specifications through no fault of RPMG or any third party engaged
by RPMG, then RPMG may, in its sole discretion, (i) reject such DG and require
Producer to promptly replace such non-conforming DG with DG that complies with
the Specifications, or (ii) accept such DG for marketing and, if necessary,
adjust the price to reflect the inferior quality, as provided in Exhibit A.
Payment and acceptance of delivery by RPMG shall not waive RPMG’s rights if DG
does not comply with the terms of this Agreement, including the Specifications.

(b)
Feed Ingredient Standards. Producer understands that RPMG intends to market
Producer’s DG as a primary animal feed ingredient, and that said products are
subject to minimum standards for such use. Producer warrants that, unless caused
by the negligence or intentional misconduct of RPMG or a third party engaged by
RPMG, DG delivered by Producer to RPMG shall be acceptable in the feed trade
under current industry standards and shall be an approved feed ingredient under
applicable standards promulgated by the Association of American Feed Control
Officials Incorporated.

(c)
Trade Rules. This Agreement shall be governed by the then-current Feed Trade
Rules of the National Grain and Feed Association (the “Trade Rules”), unless
otherwise specified. In the





--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



event the Trade Rules and the terms and conditions of this Agreement conflict,
this Agreement shall control.
(d)
Compliance With FDA and Other Standards. Producer warrants that, unless caused
by the negligence or intentional misconduct of RPMG or a third party engaged by
RPMG, DG provided by Producer to RPMG (i) shall not be “adulterated” or
“misbranded” within the meaning of the Federal Food, Drug and Cosmetic Act (the
“Act”), (ii) may lawfully be introduced into interstate commerce under the Act,
and (iii) shall comply with all state and federal laws, rules and regulations
(including without limitation the Trade Rules) including those governing
quality, naming and labeling of bulk product. If Producer knows or reasonably
suspects that any DG produced at the Ethanol Facility is adulterated or
misbranded, or otherwise not in compliance with the terms of the Agreement,
Producer shall immediately so notify RPMG in writing.

(e)
Regulatory Seizure. Should any DG provided by Producer to RPMG hereunder be
seized or condemned by any federal or state department or agency as a result of
its failure to conform to any applicable law, rule or regulation prior to
delivery to an End Customer, such seizure or condemnation shall operate as a
rejection by RPMG of the goods seized or condemned and RPMG shall not be
obligated to offer any defense in connection with such seizure or condemnation.
When such rejection occurs, RPMG shall deliver written notice to Producer within
a reasonable time of the rejection and identify the deficiency that resulted in
such rejection. In addition to other obligations under this Agreement or at law,
Producer shall reimburse RPMG for all out-of-pocket costs reasonably incurred by
RPMG in storing, transporting, returning and disposing of the rejected goods in
accordance with this Agreement.

(f)
Recalls. Producer shall, at its sole cost and expense, comply and cooperate with
any recall of DG reasonably determined to be necessary by RPMG. If it is deemed
necessary or appropriate by RPMG in its reasonable discretion, either in
response to government action or otherwise, to recall any DG produced by
Producer pursuant to this Agreement due to non-conformance with the terms of
this Agreement, Producer shall be responsible for all reasonable out‑of‑pocket
costs of such recall and recovery, including, but not limited to, loss of
products, transportation of products, notices and communications necessary or
appropriate to effecting such recall and all reasonable out-of-pocket costs and
expenses incurred in defending actions brought in connection with such recall.

(g)
Sampling. Producer shall take a minimum of two (2) origin, representative
samples from each lot of the DG before it leaves the Ethanol Facility. RPMG
shall be entitled to witness the taking of samples. Producer shall label these
samples to indicate the applicable DG lot numbers, date of shipment, and the
truck or railcar number. Producer shall send one sample to RPMG promptly upon
RPMG’s request. Producer may request that RPMG test results be provided to it at
any time after the tests are completed. Producer shall also retain the samples
and labeling information for no less than six (6) months or any longer period
required by law. If RPMG knows or reasonably suspects that any DG produced by
Producer at the Ethanol Facility is not in compliance with the terms of this
Agreement, then RPMG may obtain independent laboratory tests of such DG, and, if
such DG is found not to be in compliance with the terms of this Agreement,
Producer shall, in addition to its other obligations hereunder, pay all such
testing costs.



6.
Term and Termination

(a)
Term. This Agreement shall have an initial term of one (1) year, commencing on
the Effective Date. This Agreement shall be automatically extended for an
additional one (1) year term f





--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



ollowing the end of the initial term and any renewal term unless either Party
gives written notice to the other of non-extension not less than *** days before
the termination of the initial term or the then-current renewal term.
(b)
Producer Termination Right. Producer may immediately terminate this Agreement
upon written notice to RPMG if RPMG fails on three (3) separate occasions within
any 12-month period to purchase DG or to market DG under circumstances where
such breach or failure is not excused by this Agreement.    

(c)
RPMG Termination Right. RPMG may immediately terminate this Agreement upon
written notice to Producer, if, for reasons other than a Force Majeure (as
defined in Section 10 herein) event, during any consecutive three (3) months,
Producer’s actual production or inventory of any DG product at the Ethanol
Facility varies by twenty percent (20%) or more from the monthly production and
inventory estimates provided by Producer to RPMG pursuant to Section 3(b)
hereunder.

(d)
Termination for Insolvency. Either Party may immediately terminate the Agreement
upon written notice to the other Party if the other Party files a voluntary
petition in bankruptcy, has filed against it an involuntary petition in
bankruptcy, makes an assignment for the benefit of creditors, has a trustee or
receiver appointed for any or all of its assets, is insolvent or fails or is
generally unable to pay its debts when due, in each case where such petition,
appointment or insolvency is not dismissed, discharged or remedied, as
applicable, within sixty (60) days.

        
7.
Indemnification; Limitation on Liability

(a)
Producer’s Indemnification Obligation. Producer shall indemnify, defend and hold
harmless RPMG and its shareholders, directors, officers, employees, agents and
representatives, from and against any and all Damage (as defined in Section 7(c)
herein) to the extent arising out of (i) any fraud, negligence or willful
misconduct of Producer or any of its directors/governors, officers, employees,
agents, representatives or contractors or (ii) any breach of this Agreement by
Producer. RPMG shall promptly notify Producer of any suit, proceeding, action or
claim for which Producer may have liability pursuant to this Section 7(a).

(b)
RPMG’s Indemnification Obligation. RPMG shall indemnify, defend and hold
harmless Producer and its shareholders/members, directors/governors, officers,
employees, agents and representatives from and against any and all Damages to
the extent arising out of (i) any fraud, negligence or willful misconduct of
RPMG or any of its directors, officers, employees, agents, representatives or
contractors or (ii) any breach of this Agreement by RPMG. Producer shall
promptly notify RPMG of any suit, proceeding, action or claim for which Producer
may have liability pursuant to this Section 7(b).

(c)
Definition of Damages. As used in this Agreement, the capitalized term “Damages”
means any and all losses, costs, damages, expenses, obligations, injuries,
liabilities, insurance deductibles and excesses, claims, proceedings, actions,
causes of action, demands, deficiencies, lawsuits, judgments or awards, fines,
penalties and interest, including reasonable attorneys’ fees, but excluding any
indirect, incidental, special, exemplary, consequential or punitive damages.

(d)
Setoff Rights. If Producer defaults on any of its obligations hereunder or with
respect to any order made pursuant to this Agreement or breaches this Agreement,
or RPMG reasonably determines that a material adverse change has occurred with
respect to Producer which may result in Producer defaulting on any such
obligations or breaching this Agreement, then (i) RPMG may, upon delivery of
written notice to Producer, hold any amounts otherwise payable





--------------------------------------------------------------------------------



by RPMG to Producer for an additional twenty-five (25) days, (ii) Producer shall
be liable for any and all Damages (as defined in Section 7(c) herein) incurred
by RPMG in connection with such default, breach, or material adverse change, and
(iii) RPMG may, upon delivery of prior written notice to Producer, offset the
amount of such Damages against any amounts otherwise payable by RPMG to
Producer.
(e)
Recoupment of Overpayments. RPMG shall have the right to recoup the amount of
any overpayments made by RPMG to Producer hereunder or with respect to any order
made pursuant to this Agreement.

(f)
Limitation on Liability. NEITHER PARTY MAKES ANY GUARANTEE, WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY PROFIT, OR OF ANY
PARTICULAR ECONOMIC RESULTS FROM TRANSACTIONS HEREUNDER. IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR PUNITIVE OR EXEMPLARY DAMAGES OR
FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, PROVIDED THAT
DAMAGES SUFFERED BY RPMG RELATED TO SALE COMMITMENTS SHALL BE DEEMED DIRECT
DAMAGES.

8.
Insurance. During the term of this Agreement, Producer shall maintain insurance
coverage that is standard, in the reasonable opinion of RPMG, for a company of
its type and size that is engaged in the production and selling of DG. At a
minimum, Producer’s insurance coverage must include: (i) comprehensive general
product and public liability insurance, with liability limits of at least $5
million in the aggregate; (ii) property and casualty insurance adequately
insuring its production facilities and its other assets against theft, damage
and destruction on a replacement cost basis; (iii) RPMG added as an additional
insured under the comprehensive general product and public liability insurance
policy and the property and casualty insurance policy; and (iv) workers’
compensation insurance to the extent required by law. Producer may not change
its insurance coverage during the term of this Agreement, except to increase it
or enhance it, without the prior written consent of RPMG which consent shall not
be unreasonably withheld.



9.
Confidentiality

(a)
Confidential Information. As used in this Agreement, the capitalized term
“Confidential Information” means (i) the terms and conditions of this Agreement
and (ii) any information disclosed by one Party to the other, including, without
limitation, trade secrets, strategies, marketing and/or development plans, End
Customer lists and other End Customer information, prospective End Customer
lists and other prospective End Customer information, vendor lists and other
vendor information, pricing information, financial information, production or
inventory information, and/or other information with respect to the operation of
its business and assets, in whatever form or medium provided.

(b)
Nondisclosure. Each Party shall maintain all Confidential Information of the
other in trust and confidence and shall not without the prior written consent of
the other Party:

(i)
disclose, disseminate or publish Confidential Information to any person or
entity without the prior written consent of the disclosing Party, except to
employees of the receiving Party who have a need to know, who have been informed
of the receiving Party’s obligations hereunder, and who have agreed not to
disclose Confidential Information or to use Confidential Information except as
permitted herein, or

(ii)
use Confidential Information for any purpose other than the performance of its
obligations under the Agreement.





--------------------------------------------------------------------------------



(c)
Standard of Care. The receiving Party shall protect the Confidential Information
of the disclosing Party from inadvertent disclosure with the same level of care
(but in no event less than reasonable care) with which the receiving Party
protects its own Confidential Information from inadvertent disclosure.

(d)
Exceptions. The receiving Party shall have no obligation under this Agreement to
maintain in confidence any information which it can prove:

(i)
is in the public domain at the time of disclosure or subsequently becomes part
of the public domain through no act or failure to act on the part of the
receiving Party or persons or entities to whom the receiving Party has disclosed
such information;

(ii)
is in the possession of the receiving Party prior to the time of disclosure by
the disclosing Party and is not subject to any duty of confidentiality;

(iii)
the receiving Party obtains from any third party not under any obligation to
keep such information confidential; or

(iv)
the receiving Party is compelled to disclose or deliver in response to a law,
regulation, or governmental or court order (to the least extent necessary to
comply with such order), provided that the receiving Party notifies the
disclosing Party promptly after receiving such order to give the disclosing
Party sufficient time to contest such order and/or to seek a protective order.

(e)
Ownership of Confidential Information. All Confidential Information shall remain
the exclusive property of the disclosing Party.

(f)
Injunctive Relief for Breach. The receiving Party acknowledges that monetary
damages may not be a sufficient remedy for unauthorized disclosure or use of
Confidential Information, and that the disclosing Party may be entitled, in
addition to all other rights or remedies in law and equity, to obtain injunctive
or other equitable relief, without the necessity of posting bond in connection
therewith.



10.
Force Majeure. In the event either Party is unable by Force Majeure (as defined
below) to carry out its obligations under this Agreement, it is agreed that on
such Party’s giving notice in writing, or by telephone and confirmed in writing,
to the other Party as soon as possible after the commencement of such Force
Majeure event, the obligations of the Party giving such notice, so far as and to
the extent they are affected by such Force Majeure, shall be suspended from the
commencement of such Force Majeure and during the remaining period of such Force
Majeure, but for no longer period, and such Force Majeure shall so far as
possible be remedied with all reasonable dispatch; provided, however, the
obligation to make payments then accrued hereunder prior to the occurrence of
such Force Majeure shall not be suspended and Producer shall remain obligated
for any loss or expense to the extent otherwise provided in this Agreement. The
capitalized term “Force Majeure” as used in this Agreement shall mean events
beyond the reasonable control and without the fault of the Party claiming Force
Majeure, including acts of God, war, riots, insurrections, laws, proclamations,
regulations, strikes of a regional or national nature, acts of terrorism,
sabotage, floods, fires, explosions, and acts of any government body.



11.
Dispute Resolution. In the event a dispute arises under this Agreement that
cannot be resolved by those with direct responsibility for the matter in
dispute, such dispute shall be resolved by way of the following process:

(a)
Senior management from Producer and from RPMG shall meet to discuss the basis
for the dispute and shall use their best efforts to reach a reasonable
resolution to the dispute.





--------------------------------------------------------------------------------



(b)
If negotiations pursuant to Section 11(a) are unsuccessful, the matter shall
promptly be submitted by either Party to arbitration in accordance with the
Commercial Arbitration Rules, then in effect, of the American Arbitration
Association (“AAA”), except to the extent modified herein. The arbitration shall
be held in a neutral location selected by the Parties. Judgment on the award
rendered may be entered in any court having jurisdiction thereof. The Parties
shall bear their respective costs incurred in connection with the procedures
described in this Section 11. If the Parties reach agreement pertaining to any
dispute pursuant to the procedures set forth in this Section 11, such agreement
shall be reduced to writing, signed by authorized representatives of each Party,
and shall be final and binding upon the Parties.



12.    Miscellaneous.
(a)
Remedies Non-Exclusive. Except as otherwise expressly provided in this
Agreement, any remedy provided for in this Agreement shall be cumulative and in
addition to, and not in lieu of, any other remedy set forth herein or any other
remedy otherwise available at law or in equity.

(b)
Successors and Assigns; Assignment. All of the terms, covenants, and conditions
of this Agreement shall be binding upon, and inure to the benefit of and be
enforceable by the Parties and their respective successors, heirs, executors and
permitted assigns. No Party may assign its rights, duties or obligations under
this Agreement to any other person or entity without the prior written consent
of the other Party, such consent not to be unreasonably withheld or delayed;
notwithstanding the foregoing, a Party may, without the consent of the other
Party, assign its rights and obligations under this Agreement to (i) its parent,
a subsidiary, or affiliate under common control with the Party or (ii) a third
party acquiring all or substantially all of the assets or business of such
Party.

(c)
Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be considered delivered in all respects when delivered
by hand, mailed by first class mail postage prepaid, or sent by facsimile with
delivery confirmed, addressed as follows:

To RPMG:
RPMG, Inc.
 
1157 Valley Park Drive, Suite 100
 
Shakopee, MN 55379
 
Fax: 952-465-3222
 
 
To Producer:
 
 
 
 
 
 
Fax:
 
 



Either Party may, from time to time, furnish, in writing, to the other Party,
notice of a change in the address and/or fax number(s) to which notices are to
be given hereunder.
(d)
Applicable Law. This Agreement shall be governed in all respects by the laws of
the State of Minnesota, except with respect to its choice of law provisions.





--------------------------------------------------------------------------------



(e)
Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, either in whole or in part, this Agreement shall continue in full force
and effect without said provision.

(f)
No Third Party Beneficiaries. No provision of this Agreement is intended, or
shall be construed, to be for the benefit of any third party.

(g)
Entire Agreement; Amendment. This Agreement constitutes the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings and/or agreements,
written or oral, regarding the subject matter of this Agreement. No amendment or
modification to this Agreement shall be binding unless in writing and signed by
a duly authorized officer of both Parties.

(h)
Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original but together
shall constitute but one and the same instrument.

(i)
Waiver. The failure of either Party at any time to require performance of any
provision of the Agreement or to exercise any right provided for in the
Agreement shall not be deemed a waiver of such provision or right unless made in
writing and executed by the Party waiving such performance or right. No waiver
by either Party of any breach of any provision of the Agreement or of any right
provided for in the Agreement shall be construed as a waiver of any continuing
or succeeding breach of such provision or right or a waiver of the provision or
right itself.

(j)
Independent Contractors. The Parties to this Agreement are independent
contractors. There is no relationship of partnership, joint venture, employment,
franchise, or agency between the Parties, and no Party shall make any
representation to the contrary.

(k)
Additional Rules of Interpretation.

(i)
The words “include,” “includes” and “including” as used in this Agreement shall
be deemed to be followed by the phrase “without limitation” and shall not be
construed to mean that the examples given are an exclusive list of the topics
covered.

(ii)
The headings as to contents of particular sections of this Agreement are
inserted for convenience and shall not be construed as part of the Agreement or
as a limitation on the scope of any terms or provisions of this Agreement.

(l)
Survival. The following provisions of this Agreement shall survive its
termination: (i) to the extent of outstanding payment obligations, Sections
2(a), 2(b), 2(c), and 2(d) and (ii) Sections 2(e), 2(f), 3(e), 7, 9, 11, and 12.







--------------------------------------------------------------------------------



IN WITNESS THEREOF, each of the Parties hereto has caused this Agreement to be
executed by its respective duly authorized representative as of the day and year
first above written.


 
RPMG, INC.
 
 
 
By: /s/ Steven L. Dietz
 
Name: Steven L. Dietz
 
Its (title): COO
 
 
 
PRODUCER
 
 
 
By: /s/ Gerald Bachmeier
 
Name: Gerald Bachmeier
 
Its (title): CEO







--------------------------------------------------------------------------------



SCHEDULE 1
Entities to which Producer sells DG directly:




--------------------------------------------------------------------------------



EXHIBIT A
Terms Relating to Payment and Commission Calculation
RPMG shall pay Producer for all Standard-Grade DDG and DDGS loaded into railcars
and trucks and weighed at the Ethanol Facility for shipment to End Customers an
amount equal to the F.O.B. Ethanol Facility Price per ton, with RPMG being
entitled to retain its commission, with settlement weights as described in
Section 4(d) of the Agreement.
RPMG shall pay Producer for all Non-Standard-Grade DDG and DDGS loaded into
railcars and trucks and weighed at the Ethanol Facility for shipment to End
Customers an amount equal to the F.O.B. Ethanol Facility Price per ton, with
RPMG being entitled to retain its commission, with settlement weights as
described in Section 4(d) of the Agreement.
“Accessorial Charges” shall mean charges imposed by third parties for the
off-loading, movement and storage of Producer’s DG, including without limitation
taxes, tonnage taxes, hard-to-unload truck or railcar charges/transloading
charges, railcar repair charges, fuel surcharges, storage charges, demurrage
charges, product shrinkage, detention charges, switching, and weighing charges
(but excluding Tariff Freight Costs). Neither Party shall be responsible for
demurrage charges caused solely by the negligence or willful misconduct of the
other Party.
“Delivered Sale Price” shall mean sales dollars received by RPMG for Producer’s
DG, inclusive of tariff freight, as evidenced by RPMG’s invoices to End
Customers.
“F.O.B. Ethanol Facility Price” shall mean the F.O.B. sale price equivalent net
of applicable deductions and costs as described in this Agreement, including
without limitation Accessorial Charges and Tariff Freight Costs (or, if
applicable, the Delivered Sales Price net of applicable deductions and costs as
described in this Agreement, including without limitation Accessorial Charges
and Tariff Freight Costs) that RPMG invoices End Customers.
“Tariff Freight Costs” shall mean freight and related costs incurred by RPMG to
transport Producer’s DG.
“Standard-Grade” shall mean DG that meet the Specifications set forth in this
Agreement.
“Non-Standard-Grade” shall mean DG that fail to meet the Specifications set
forth in this Agreement, but which RPMG nonetheless accepts for marketing under
this Agreement.






--------------------------------------------------------------------------------



EXHIBIT B
Terms and Procedures Relating to Loading and Shipment
Except by special arrangement(s) in advance, DG shall be available for loading
and shipment twenty-four (24) hours per day, Monday through Sunday, except on
scheduled holidays. Trailers and rail cars shall be visually inspected by
Producer prior to loading. If unsanitary conditions exist and cannot be
corrected on site, the trailer or rail car shall be rejected by Producer and
RPMG notified.












--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



EXHIBIT C
DG Specifications
Producer covenants that all DDGS shall, upon delivery to RPMG at the Ethanol
Facility, conform to the following Specification:
Component
Maximum %
Minimum %
Protein
***
***
Fat
***
***
Fiber
***
***
Moisture
***
***
Ash
***
***
 
 
 

Producer covenants that all DDG shall, upon delivery to RPMG at the Ethanol
Facility, conform to the following Specification:
Component
Maximum %
Minimum %
Protein
***
***
Fat
***
***
Fiber
***
***
Moisture
***
***
Ash
***
***
 
 
 





